UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-6705


JOHN R. LAY,

                Petitioner - Appellant,

          v.

STATE OF MARYLAND,

                Respondent - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Benson Everett Legg, District Judge.
(1:11-cv-01178-BEL)


Submitted:   September 29, 2011           Decided:   October 5, 2011


Before KING, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John R. Lay, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            John    R.     Lay    appeals     the     district         court’s      order

construing his pro se pleading as a petition for a writ of

mandamus and denying it.              We have reviewed the record and find

no reversible error.         Accordingly, although we grant Lay leave

to   proceed   on   appeal       in   forma   pauperis,         we   affirm   for     the

reasons stated by the district court.                      See Lay v. State of

Maryland,   No.     1:11-cv-01178-BEL         (D.   Md.    May       10,   2011).      We

dispense    with    oral     argument       because       the    facts      and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                              AFFIRMED




                                          2